Citation Nr: 1420851	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-29 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, bilateral upper extremities. 

2.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities. 

3.  Entitlement to service connection for liver cirrhosis (also claimed as liver dysfunction and esophageal varices). 

4.  Entitlement to service connection for ecchymosis (also claimed as skin bruising, blackheads, and blisters).


REPRESENTATION

Appellant represented by:	Everett L. McKeown, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971.  He died on January [redacted], 2014.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's service connection claims.

In May 2010 the Board remanded the case to the RO to arrange for a Travel Board hearing, which was conducted in September 2010 before the undersigned Veterans Law Judge.  In November 2012 the Board remanded the claims for additional development.  

As discussed herein, due to the Veteran's death, the Board herein dismissed the appeal.  The Veteran's spouse filed a VA Form 21-0847, Request for Substitution of Claimant upon Death of Claimant, in February 2014.  VA Fast letter 10-30 (Aug. 10, 2010) states that, if the original claimant dies on or after the date the appeal was certified and transferred to the Board, but before the Board issues a decision on the appeal, the Board will dismiss the appeal and return the file to the Agency of Original Jurisdiction (AOJ), and the AOJ will make a determination in the first instance regarding eligibility for substitution.  Here, the AOJ has not made a determination as to the Appellant's actual eligibility to substitute in the appeal. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  In February 2014, VA was notified that the Veteran died on January [redacted], 2014.

2.  At the time of his death, the Veteran had claims for VA benefits pending before the Board.


CONCLUSIONS OF LAW

1.  At this time, due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal for entitlement to service connection for peripheral neuropathy, bilateral upper extremities.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

2.  At this time, due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal for entitlement to service connection for peripheral neuropathy, bilateral lower extremities.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

3.  At this time, due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal for entitlement to service connection for liver cirrhosis (also claimed as liver dysfunction and esophageal varices).  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


4.  At this time, due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal for entitlement to service connection for ecchymosis (also claimed as skin bruising, blackheads, and blisters).  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. 
§ 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claims originated (listed on the first page of this decision). 


ORDER

The appeal is dismissed due to the Veteran's death.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


